Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, dated May 12, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Claims 17-20 are newly added.
	Claims 1-14 and 17-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the 

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”).

Regarding Claim 1 (Previously Presented), Park teaches a flexible input device (Figs 1,2 device 100 with touch screen 130 par 0043; device 100 flexible par 0040) comprising: 
a display portion (Fig 2 display 131 and par 0048); 
a haptic element (Fig 2 170 par 0044,e.g. haptic sensor 171) configured to produce a haptic effect (par 0044 provide sensations of touches of an object); 
a haptic controller configured to transmit information on the haptic effect to the haptic element (Fig 2 par 0051 portion of controller 110 that receives tactile information through the communication unit 150 from another electronic device, and provides the received tactile information [to and] through tactile sensor 171); and 
a memory portion (Fig 2 par 0048 storage unit 120; par 0124-0125 RAM), and 
a control portion comprises: 

the memory portion (Fig 2 par 0048 storage unit 120; par 0124-0125 RAM); 
the haptic controller (Fig 2 par 0051 portion of controller 110 that controls tactile sensor 171 to provide tactile information [i.e. a haptic effect] at the displayed tactile sensation providing content); and 
a communication control portion (Fig 2 par 0059 communication unit 150),
wherein: 
the display portion is configured to display a button image (Fig 7A par 0084 display 131 displays play button in first position), and change a position where the button image is displayed (Fig 7B par 0059 display 131 displays play button in second position).
However, Park appears not to expressly teach
the memory portion comprises information on the position of the button image displayed on the display portion or information on preset button positioning, and 
the display portion is configured to display the button image on the basis of the information on the position of the button image displayed on the display portion or the information on the preset button positioning.

In a similar device Yoon teaches wherein: 
the display portion is configured to display a button image (upper Fig 4A virtual home button 410 at preset position par 0270,0273), and change a position where the button image is displayed (lower Fig 4A virtual home button 410 at changed position par 0276 button display position may change with varying display region size), 

the display portion is configured to display the button image on the basis of the information on the position of the button image displayed on the display portion or the information on the preset button positioning (par 0276 the controller 180 may display the preset virtual home button 410 region at a lower end of the display region or at a left end or a right end of the display region based on a screen ratio of the display region and/or a movement of at least one of the first and second body units, per the information stored in memory needed to support this controller operation par 0108).
Park and Yoon are analogous art as they each pertain to flexible devices with virtual button display. It would have been obvious to a person of ordinary skill in the art to modify the flexible device of Park with the inclusion of the button information storage of Yoon. The motivation would have been in order to provide that storage unit 120 may pre-store a tactile database in which a target [image and its display position] may be mapped with tactile information (Yoon par 0053).

Regarding Claim 3 (Previously Presented), Park as modified teaches the flexible input device according to claim 1, comprising a haptic input element configured to sense vibration, temperature, or pressure (Park tactile sensor 171 may sense at least a magnitude of pressing force par 0045).

Regarding Claim 7 (Previously Presented), Park as modified teaches the flexible input device according to claim 1, wherein the display portion is configured to display a control pad and an input button to be used for operation of a game console (Park Fig 5 par 0078).

Claims 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Nagai (U.S. Patent Application 20090289911 A1).

Regarding Claim 2 (Previously Presented), Park teaches a flexible input device (Figs 1,2 device 100 with touch screen 130 par 0043; device 100 flexible par 0040) comprising: 
a display portion (Fig 2 display 131 and par 0048); 
a touch panel (Fig 2 touch panel 132 par 0048);
a haptic element (Fig 2 170 par 0044,e.g. haptic sensor 171) configured to produce a haptic effect (par 0044 provide sensations of touches of an object); 
a haptic controller configured to transmit information on the haptic effect to the haptic element (Fig 2 par 0051 portion of controller 110 that receives tactile information through the communication unit 150 from another electronic device, and provides the received tactile information [to and] through tactile sensor 171); and
a memory portion (Fig 2 par 0048 storage unit 120; par 0124-0125 RAM), and 
a control portion comprises: 
a central control portion (Fig 2 par 0049 controller 110 comprises a CPU); 
the memory portion (Fig 2 par 0048 storage unit 120; par 0124-0125 RAM); 
the haptic controller (Fig 2 par 0051 portion of controller 110 that controls tactile sensor 171 to provide tactile information [i.e. a haptic effect] at the displayed tactile sensation providing content); and 
a communication control portion (Fig 2 par 0059 communication unit 150),
wherein: 
the display portion is configured to display a button image (Fig 7A par 0084 display 131 displays play button in first position), and change a position where the button image is displayed (Fig 7B par 0059 display 131 displays play button in second position).
However, Park appears not to expressly teach
the touch panel is configured to read a size of a hand on the touch panel and transmit information on the size of the hand to the memory portion,
the memory portion comprises information on the position of the button image displayed on the display portion or information on preset button positioning, and 
the display portion is configured to display the button image on the basis of the information on the position of the button image displayed on the display portion or the information on the preset button positioning.
In a similar device Yoon teaches wherein: 
the display portion is configured to display a button image (upper Fig 4A virtual home button 410 at preset position par 0270,0273), and change a position where the button image is displayed (lower Fig 4A virtual home button 410 at changed position par 0276 button display position may change with varying display region size), 
the memory portion comprises information on the position of the button image displayed on the display portion or information on preset button positioning (par 0108 memory stores information needed to support controller operations; par 0067 controller controls device operations; par 0276 the controller 180 may display the preset virtual home button 410 region at a lower end of the display region or at a left end or a right end of the display region based on a screen ratio of the display region and/or a movement of at least one of the first and second body units), and 
the display portion is configured to display the button image on the basis of the information on the position of the button image displayed on the display portion or the information on the preset button positioning (par 0276 the controller 180 may display the preset virtual home button 410 region at a lower end of the display region or at a left end or a right end of the display region based on a screen ratio of the display region and/or a movement of at least one of the first and second body units, per the information stored in memory needed to support this controller operation par 0108).
Park and Yoon are analogous art as they each pertain to flexible devices with virtual button display. It would have been obvious to a person of ordinary skill in the art to modify the flexible device of Park with the inclusion of the button information storage of Yoon. The motivation would have been in order to provide that storage unit 120 may pre-store a tactile database in which a target [image and its display position] may be mapped with tactile information (Yoon par 0053).
However, Park as modified appears not to expressly teach the touch panel is configured to read a size of a hand on the touch panel and transmit information on the size of the hand to the memory portion.
Nagai teaches the touch panel is configured to read a size of a hand on the touch panel and transmit information on the size of the hand to the memory portion (par 0053, the touch panel measures the size of the hand and stores the hand size information in the information processing apparatus Fig 1 100 for a period of time; par 0027 such temporary storage is done in RAM 103, par 0029 the data transmitted over bus 107).
Park Yoon and Nagai are analogous art as they each pertain to display devices with virtual button display. It would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon with the inclusion of the hand size reading and transmission to storage of Nagai. The motivation would have been in order to provide a method for deciding whether a set of contact points is produced by fingers of one hand (Nagai par 0057).

Regarding Claim 4 (Previously Presented), Park as modified teaches the flexible input device according to claim 2, comprising a haptic input element configured to sense vibration, temperature, or pressure (Park tactile sensor 171 may sense at least a magnitude of pressing force par 0045).

Regarding Claim 5 (Previously Presented), Park as modified teaches the flexible input device according to claim 2, wherein the touch panel comprises part of a base of the display portion as a base (Yoon par 0064 display unit 151 may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touch screen).
Park Nagai and Yoon are analogous art as they each pertain to flexible devices with virtual button display. It would have been obvious to a person of ordinary skill in the art to modify the device of Park/Nagai with the inclusion of the touch panel arrangement of Yoon. The motivation would have been in order to contribute to a thin display profile improving rollability.

Regarding Claim 8 (Previously Presented), Park as modified teaches the flexible input device according to claim 2, wherein the display portion is configured to display a control pad and an input button to be used for operation of a game console (Park Fig 5 par 0078).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Nagai (U.S. Patent Application 20090289911 A1) and Bostick et al. (U.S. Patent Application 20160202761 A1, hereinafter “Bostick”).

Regarding Claim 6 (Previously Presented), Park as modified teaches the flexible input device according to claim 2. However, Park as modified appears not to expressly teach further comprising: 
an element configured to lift up part of the touch panel between the touch panel and the display portion.
Bostick teaches a flexible input device further comprising: 
an element configured to lift up part of the touch panel between the touch panel and the display portion (Fig. 2B driven surface formations, par 0029-0030, are configured to lift up part of the touch panel 216, par 0031, the driven surface formations between the touch panel 216 and the display portion 100, par 0029).
Park, Yoon, Nagai, and Bostick are analogous art as they each pertain to display devices with virtual button display. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon/Nagai with the inclusion of the lifting elements of Bostick. The motivation would have been in order to provide a method for allowing a user to locate various available controls such as virtual buttons or knobs by touch rather than by sight (Bostick par 0004).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Franklin et al. (U.S. Patent Application 20130083496 A1, hereinafter “Franklin”) and Yamazaki et al. (U.S. Patent Application 20140315091 A1, hereinafter “Yamazaki”).

Regarding Claim 9 (Previously Presented), Park as modified teaches the flexible input device according to claim 1. However, Park as modified appears not to expressly teach further comprising: a storage battery having flexibility, wherein an exterior body of the storage battery on a side closer to a center of curvature has a curvature radius of greater than or equal to 50 mm.
Franklin teaches a flexible input device comprising a storage battery having flexibility (Fig 3 34 and par 0065).
Park Yoon and Franklin are analogous art as they each pertain to display devices with touch sensors. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon with the inclusion of the storage battery having flexibility of Franklin. The motivation would have been in order to provide a battery that may flex in a safe and repeatable manner under flexing forces (Franklin par 0083, in a damage resistant flexible device par 0011).
Yamazaki teaches wherein an exterior body of the storage battery on a side closer to a center of curvature has a curvature radius of greater than or equal to 50 mm (par 0025 the claimed range of greater than or equal to 50 mm overlaps Yamazaki’s range of greater than or equal to 30 mm, thus the claimed range is anticipated by Yamazaki. See MPEP 2131.03).
Park, Yoon, Franklin and Yamazaki are analogous art as they each pertain to display devices with touch sensors. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon/Franklin with the inclusion of the storage battery having curvature radius of >50mm of Yamazaki. The motivation would have been in order to provide a battery that can be deformed as long as the exterior body close to the center of curvature has a curvature radius of preferably greater than or equal to 30 mm (Yamazaki par 0025).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Nagai (U.S. Patent Application 20090289911 A1), Franklin et al. (U.S. Patent Application 20130083496 A1, hereinafter “Franklin”), and Yamazaki et al. (U.S. Patent Application 20140315091 A1, hereinafter “Yamazaki”).

Regarding Claim 10 (Previously Presented), Park as modified teaches the flexible input device according to claim 2. However, Park as modified appears not to expressly teach further comprising: a storage battery having flexibility, wherein an exterior body of the storage battery on a side closer to a center of curvature has a curvature radius of greater than or equal to 30 mm.
Franklin teaches a flexible input device comprising a storage battery having flexibility (Fig 3 34 and par 0065).
Park, Yoon, Nagai, and Franklin are analogous art as they each pertain to display devices with touch sensors. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon/Nagai with the inclusion of the storage battery having flexibility of Franklin. The motivation would have been in order to provide a battery that may flex in a safe and repeatable manner under flexing forces (Franklin par 0083, in a damage resistant flexible device par 0011).
Yamazaki teaches wherein an exterior body of the storage battery on a side closer to a center of curvature has a curvature radius of greater than or equal to 30 mm (par 0025 the claimed range of greater than or equal to 30 mm overlaps Yamazaki’s range of greater than or equal to 30 mm, thus the claimed range is anticipated by Yamazaki. See MPEP 2131.03).
Yoon, Nagai, Franklin and Yamazaki are analogous art as they each pertain to display devices with touch sensors. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Yoon/Nagai/ Franklin with the inclusion of the storage battery having curvature radius of >30mm of Yamazaki. The motivation would have been in order to provide a battery that can be deformed as long as the exterior body close to the center of curvature has a curvature radius of preferably greater than or equal to 30 mm (Yamazaki par 0025).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Matsuki et al. (U.S. Patent Application 20140160073 A1, hereinafter “Matsuki”).

Regarding Claim 11 (Previously Presented), Park as modified teaches the flexible input device according to claim 1. However, Park as modified appears not to expressly teach wherein the haptic element is electrically connected to a central control portion via the haptic controller. 
 	Matsuki teaches a similar architecture wherein the haptic element (par 0091 Fig 5 haptic element 102) is electrically connected to a central control portion (par 0134 Fig 5 operation controller 125) via the haptic controller (par 0134 Fig 5 haptic controller 126).
Park Yoon and Matsuki are analogous art as they each pertain to with display devices with virtual button display. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon with the inclusion of the control architecture of Matsuki. The motivation would have been in order to partition haptic feedback processing from higher level operations processing (Matsuki par 0134).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Nagai (U.S. Patent Application 20090289911 A1) and Matsuki et al. (U.S. Patent Application 20140160073 A1, hereinafter “Matsuki”).

Regarding Claim 12 (Previously Presented), Park as modified teaches the flexible input device according to claim 2. However, Park as modified appears not to expressly teach wherein the haptic element is electrically connected to a central control portion via the haptic controller.  
Matsuki teaches a similar architecture wherein the haptic element (par 0091 Fig 5 haptic element 102) is electrically connected to a central control portion (par 0134 Fig 5 operation controller 125) via the haptic controller (par 0134 Fig 5 haptic controller 126).
Park, Yoon, Nagai, and Matsuki are analogous art as they each pertain to display devices with virtual button display. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon/Nagai with the inclusion of the control architecture of Matsuki. The motivation would have been in order to partition haptic feedback processing from higher level operations processing (Matsuki par 0134).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of DeLuca et al. (U.S. Patent Application 20090298691 A1, hereinafter “DeLuca”).

Regarding Claim 13 (Previously Presented), Park as modified teaches the flexible input device according to claim 1. However, Park as modified appears not to expressly teach wherein an input portion and an output portion are electrically connected to a central control portion via a communication control portion. 
DeLuca teaches a similar flexible input device wherein an input portion (par 0016 Fig 1 keyboard/trackpad 144) and an output portion (par 0016 Fig 1 142 printer) are electrically connected to a central control portion (par 0016 Fig 1 processor 110) via a communication control portion (par 0016 Fig 1 USB controller 140).
Park Yoon and DeLuca are analogous art as they each pertain to flexible display devices. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon with the inclusion of the I/O hardware connections of DeLuca. The motivation would have been in order to provide peripheral hardware connection through standard communication platforms.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Nagai (U.S. Patent Application 20090289911 A1) and DeLuca et al. (U.S. Patent Application 20090298691 A1, hereinafter “DeLuca”).

Regarding Claim 14 (Previously Presented), Park as modified teaches the flexible input device according to claim 2. However, Park as modified appears not to expressly teach wherein an input portion and an output portion are electrically connected to a central control portion via a communication control portion. 
DeLuca teaches a similar flexible input device wherein an input portion (par 0016 Fig 1 keyboard/trackpad 144) and an output portion (par 0016 Fig 1 142 printer) are electrically connected to a central control portion (par 0016 Fig 1 processor 110) via a communication control portion (par 0016 Fig 1 USB controller 140).
Park, Yoon, Nagai, and DeLuca are analogous art as they each pertain to flexible display devices. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon/Nagai with the inclusion of the I/O hardware connections of DeLuca. The motivation would have been in order to provide peripheral hardware connection through standard communication platforms.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Sato (U.S. Patent Application 20160004384 A1).

Regarding Claim 17 (New), Park as modified teaches the flexible input device according to claim 1. However, Park as modified appears not to expressly teach 
wherein a touch panel is configured to acquire first information on a size of a part of a user's body part operating the flexible input device, and 
wherein the control portion generates second information on a positioning of a plurality of buttons based on the first information.
Sato teaches wherein a touch panel is configured to acquire first information on a size of a part of a user's body part operating the flexible input device (Abstract a touch sensor senses a finger touch on the sensor area, thereby acquiring first information on a size [the area] of a part of a user's body part [part of the finger] operating the flexible input device [touching the touch sensor]), and 
wherein the control portion generates second information on a positioning of a plurality of buttons based on the first information (Abstract virtual keypads [buttons] are created including their positioning [second information] being based on the finger touch first information on the sensor area, e.g. par 0069 a user may tilt their ring finger a certain way; this real usage may be monitored and the settings adjusted automatically in response to use, par 0055 by the control portion comprising at least contact analysis module 202, processors 220, and user setting module 230 working together).
Park Yoon and Sato are analogous art as they each pertain to display devices with virtual button display. It would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon with the inclusion of the body part size acquisition of Sato. The motivation would have been in order to provide a system wherein when users hold the input device by hand, their fingers touch the touch sensor area and the system may generate a virtual keypad underneath each finger (Sato par 0043).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Nagai (U.S. Patent Application 20090289911 A1) and Sato (U.S. Patent Application 20160004384 A1).

Regarding Claim 18 (New), Park as modified teaches the flexible input device according to claim 2. However, Park as modified appears not to expressly teach 
wherein a touch panel is configured to acquire first information on a size of a part of a user's body part operating the flexible input device, and 
wherein the control portion generates second information on a positioning of a plurality of buttons based on the first information.
Sato teaches wherein a touch panel is configured to acquire first information on a size of a part of a user's body part operating the flexible input device (Abstract a touch sensor senses a finger touch on the sensor area, thereby acquiring first information on a size [the area] of a part of a user's body part [part of the finger] operating the flexible input device [touching the touch sensor]), and 
wherein the control portion generates second information on a positioning of a plurality of buttons based on the first information (Abstract virtual keypads [buttons] are created including their positioning [second information] being based on the finger touch first information on the sensor area, e.g. par 0069 a user may tilt their ring finger a certain way; this real usage may be monitored and the settings adjusted automatically in response to use, par 0055 by the control portion comprising at least contact analysis module 202, processors 220, and user setting module 230 working together).
Park Yoon Nagai and Sato are analogous art as they each pertain to display devices with virtual button display. It would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon/Nagai with the inclusion of the body part size acquisition of Sato. The motivation would have been in order to provide a system wherein when users hold the input device by hand, their fingers touch the touch sensor area and the system may generate a virtual keypad underneath each finger (Sato par 0043).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Forutanpour et al. (U.S. Patent Application 20120116672 A1, hereinafter “Forutanpour”).

Regarding Claim 19 (New), Park as modified teaches the flexible input device according to claim 1. However, Park as modified appears not to expressly teach further comprising a vibrator, 
wherein a vibration is caused in a first region and suppressed in a second region.
Forutanpour teaches further comprising a vibrator (par 0034 mobile platform 100 is provided vibration haptic elements), 
wherein a vibration is caused in a first region and suppressed in a second region (par 0034 FIG. 2 mobile platform 100 may use a touch sensor 103 on the display 102 to determine what regions 126 of the display 102 are in contact with the user's facial region; the mobile platform 100 may activate nearby haptic feedback elements (e.g. cause a vibration via vibration haptic elements) that are not in contact with the user, but that are close enough to the user's facial region that the user will detect the haptic signal; activation of haptic feedback elements in regions that are in contact with the user are avoided/suppressed).
Park Yoon and Forutanpour are analogous art as they each pertain to display devices with haptics. It would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon with the inclusion of the regional vibration of Forutanpour. The motivation would have been in order to provide that activation of haptic feedback elements in regions that are in contact with the user can be avoided, which is advantageous as such contact may prevent the inducement of the haptic signal (Forutanpour par 0034).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20160124603 A1, hereinafter “Park”) in view of Yoon et al. (U.S. Patent Application 20190012008 A1, hereinafter “Yoon”) and further in view of Nagai (U.S. Patent Application 20090289911 A1) and Forutanpour et al. (U.S. Patent Application 20120116672 A1, hereinafter “Forutanpour”).

Regarding Claim 20 (New), Park as modified teaches the flexible input device according to claim 2. However, Park as modified appears not to expressly teach further comprising a vibrator, 
wherein a vibration is caused in a first region and suppressed in a second region.
Forutanpour teaches further comprising a vibrator (par 0034 mobile platform 100 is provided vibration haptic elements), 
wherein a vibration is caused in a first region and suppressed in a second region (par 0034 FIG. 2 mobile platform 100 may use a touch sensor 103 on the display 102 to determine what regions 126 of the display 102 are in contact with the user's facial region; the mobile platform 100 may activate nearby haptic feedback elements (e.g. cause a vibration via vibration haptic elements) that are not in contact with the user, but that are close enough to the user's facial region that the user will detect the haptic signal; activation of haptic feedback elements in regions that are in contact with the user are avoided/suppressed).
Park Yoon Nagai and Forutanpour are analogous art as they each pertain to display devices with haptics. It would have been obvious to a person of ordinary skill in the art to modify the display device of Park/Yoon/Nagai with the inclusion of the regional vibration of Forutanpour. The motivation would have been in order to provide that activation of haptic feedback elements in regions that are in contact with the user can be avoided, which is advantageous as such contact may prevent the inducement of the haptic signal (Forutanpour par 0034).

Response to Arguments
Applicant’s arguments dated May 12, 2021 with respect to Claims 1 and 2 have been considered but they are not persuasive.
Applicant argues “none of the cited references, taken singly or combined, discloses, suggests, or renders obvious independent claims 1 and 2, particularly in the features "a haptic controller configured to transmit information on the haptic effect to the haptic element". In this regard, Applicant directs the Examiner's attention to paragraph [0051] of Park. Applicant submits that nowhere in Park including paragraph [0051] appears to suggest that Park explicitly discloses the features related to "haptic controller"”.
Examiner respectfully submits that Park teaches the structure portions described by the current language in question of independent claims 1 and 2. Applicant argues that various elements of the claimed structure are “separate” or “independent“ and that Park does not explicitly teach such separation and independence. Examiner respectfully notes that those terms are not in the claim language, and further notes that use of such terms would require further definition such as “separate integrated circuit packages” or “independent, separate, individual dedicated hardware processors”. Examiner submits that such variations in architecture are and were knowledge generally available to one of ordinary skill in the art; variations similar to Park’s structure are provided e.g. in Forutanpour U.S. 20120116672 Fig 4.
As such, the rejections of Claims 1 and 2 are maintained. The rejections of Claims 3-14 dependent on Claims 1 or 2 are similarly maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624